Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-13-2008

USA v. Weatherly
Precedential or Non-Precedential: Precedential

Docket No. 07-1019




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Weatherly" (2008). 2008 Decisions. Paper 1093.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1093


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                            April 28, 2008


                                                 No. 07-1019

                                         UNITED STATES OF AMERICA
                                                   v.
                                          THOMAS WEATHERLY,
                                                              Appellant


                                      (District of NJ - DC No. 06-cr-00258-1)


PRESENT: FUENTES, CHAGARES and VAN ANTWERPEN, Circuit Judges


             1. Motion by Appellee USA to Publish Court’s Decision.

             2. Response by Appellant in Opposition to Motion to Publish Court’s Decision.


                                                                    Carolyn Hicks, Case Manager
                                                                          267-299-4926

                                                   ORDER
The foregoing motion by appellee to publish this court’s decision is granted.




                                                                   By the Court,


                                                                   /s/ Franklin S. Van Antwerpen
                                                                   Circuit Judge
Dated: May 13, 2008

CH/cc: Lisa Van Hoeck, Esq.
       George S. Leone, Esq.
       Steven G. Sanders, Esq.
       Eric H. Jaso, Esq.